WR-81,778-01
                                                                            COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                 DISlTRICT ATTORNEryS O F F I C E                          Transmitted 4/6/2015 8:40:01 AM
                        a 3 » & 424™ J u d i c i a l I M s t r i c t s       Accepted 4/6/2015 9:53:19 AM
                                                                                              ABEL ACOSTA
                                          COUNTIES O F

      Mi
                                                                                                     CLERK
                           B U W C O • B U B N B f r • U L A N O • 8AN   SABA

                                                                                RECEIVED
                                 Wiley B. McAfee                         COURT OF CRIMINAL APPEALS
                                                                                4/6/2015
                                       District Attorney                   ABEL ACOSTA, CLERK

                                       April 06, 2015


Mr. Abel Acosta
Clerk of Court of Criminal Appeals
P. O. Box 12308, Capitc^l Station
Austin, TX 78711

Re:     Case No. WR-81,778-01; Ex parte Brandon Lovingood
        Art. 11.07 applicction for writ of habeas corpus
        Trial Court #5666-A, San Saba County

Dear Mr. Acosta:

       Please accept thi^ letter as our designation of Lead Counsel for the State of
Texas, Appellee, in the ^bove described case. Lead Counsel for this case is:

        Gary W. Bunyard
        Assistant District /\ttorney
        P.O. Box 725
        Llano, TX 78643 I
        (325) 247-5755 ( k i c e )
        (325) 247-5274 (|^ax)
        g.bunyard@co.llano.tx.us



                                                         Sincerel


                                                               W. Bljrfyard
                                                          Assistant District Attorney


cc:     David Schulman
        via EServe




      811 Berry Street •P.O Box 725 • Uano. Texaa 78843 • 325-247-5755 • Fax 325-247-5274